PER CURIAM.
David A. Hebert has appealed from sentence imposed following a plea of nolo con-tendere to issuing a worthless bank check. We affirm with directions.
Hebert’s counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), averring that he can make no good faith argument for reversal. The independent review of the record required by State v. Causey, 503 So.2d 321 (Fla.1987), similarly reveals no reversible error. However, Exhibit A of the August 12, 1993 written restitution order reflects an amount due to Gayfer’s of $184.76. The actual amount due, as indicated in the information filed June 28, 1993, is $164.76.
We therefore affirm, with directions that the August 12, 1993 written restitution order be corrected to reflect that the amount due to Gayfer’s is $164.76, and that the total restitution due be adjusted accordingly.
Affirmed with directions.
ZEHMER, C.J., SMITH, J., and WENTWORTH, Senior Judge, concur.